678 So. 2d 530 (1996)
Shelton DIXON, Appellant,
v.
STATE of Florida, Appellee.
No. 96-1207.
District Court of Appeal of Florida, First District.
September 4, 1996.
Appellant pro se.
No appearance for Appellee.
PER CURIAM.
We construe the motion filed by appellant in the trial court as one seeking relief pursuant to Florida Rule of Criminal Procedure 3.850. However, the motion was not properly verified under oath. Gorham v. State, 494 So. 2d 211 (Fla.1986); Scott v. State, 464 So. 2d 1171 (Fla.1985); Fla. R.Crim. P. 3.987. Accordingly, the motion was legally insufficient. Therefore, the order denying the motion is affirmed.
AFFIRMED.
ALLEN, WEBSTER and MICKLE, JJ., concur.